Title: From Thomas Jefferson to John Morrow, 21 January 1807
From: Jefferson, Thomas
To: Morrow, John


                        
                            
                        Wednesday Jan. 21. 1807.
                        
                        Th: Jeﬀerson requests the favour of Mr. Morrow to dine with him on Saturday the 24th. at half after three, or at whatever later hour the house may rise. 

                  
                     
                  
                  
                     The favour of an answer is asked.

                        
                            
                        
                    